Fourth Court of Appeals
                                     San Antonio, Texas
                                            June 15, 2018

                                        No. 04-18-00237-CR

                                     Flanzo Lafonte TOWNES,
                                             Appellant

                                                   v.

                                       The STATE of Texas,
                                             Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2009CR0764
                            Honorable Sid L. Harle, Judge Presiding


                                           ORDER
        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which she asserts there are no meritorious issues to
raise on appeal. Counsel certifies she has served copies of the brief and motion on appellant, has
informed appellant of his right to review the record and file his own brief, and has provided
appellant with a form motion to obtain the appellate record if he desires to do so. See Nichols v.
State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d
176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.); see also Kelly v. State, 436 S.W.3d 313
(Tex. Crim. App. 2014).

       If appellant desires to file a pro se brief, he must do so on or before July 16, 2019. See
Bruns, 924 S.W.2d at 177 n.1.

         The State has filed a notice waiving its right to file a brief in this case unless appellant
files a pro se brief. If appellant files a timely pro se brief, the State may file a responsive brief no
later than thirty days after appellant’s pro se brief is filed in this court.

       We ORDER the motion to withdraw filed by appellant’s counsel to be HELD IN
ABEYANCE pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82
(1988); Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008).
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court